Bigelow, J.
When the cause of action in the present case accrued, the defendant was within the Commonwealth, and did not leave it until more than six years thereafter. It is clear that he does not come within that exception to the operation of the statute of limitations, which is applicable to absent debtors. Rev. Sts. c. 120, § 9. It can make no difference that his return to the Commonwealth was compulsory, and the larger part of his sojourn here was enforced by a sentence for a criminal offence. The imprisonment of a debtor does not prevent a creditor from commencing an action, and making legal service upon him in the state prison. Rev. Sts. c. 144, § 25. There was therefore no good reason for making such imprisonment of a debtor a cause of suspending the operation of the statute in regard to debts due from him. That the legislature did not intend to embrace it among the exceptions of the statute is manifest from the fact, that by § 6 of the Rev. Sts. c. 120 imprisonment is expressly enumerated as one of the disabilities which shall prevent the statute from running against a creditor, but is wholly omitted as a ground of exception to avoid its operation in favor of a debtor. Exceptions sustained.